DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/24/20 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,243,067 (Wang et al) in view of De Groot (US 2008/0049233).
Regarding claims 1, 11 and 20; the patent claims 1, 12 and 20 disclose all the features of the present invention except that step of “receiving, by at least one processor, a plurality of interference signals and a plurality of spectrum signals, wherein each of the interference signals and spectrum signals corresponds to a respective one of a plurality of positions on a surface of the semiconductor chip”; however, such the features are known in the art as taught by Groot’233.
Figure 12 of Groot’233 below teaches step of receiving, by at least one processor, a plurality of interference signals and a plurality of spectrum signals, wherein each of the interference signals and spectrum signals corresponds to a respective one of a plurality of positions on a surface of the semiconductor chip (par. [0118], [0120] and [0122]).

    PNG
    media_image1.png
    618
    742
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the step of “transforming, by the at least one processor, the plurality of interference signals into a plurality of spectrum signals each corresponding to the respective one of the positions on the surface of the semiconductor chip” of patent claims 1, 12 and 20 by step of “of receiving, by at least one processor, a plurality of interference signals and a plurality of spectrum signals, wherein each of the interference signals and spectrum signals corresponds to a respective one of a plurality of positions on a surface of the semiconductor chip” for the same purpose of measuring the surface topography of a semiconductor chip. A substitution one for another is generally recognized as being within the level of ordinary skill in the art. 
- Claim 2 of the present invention can be read from claim 2 of the patent. 
- Claim 3 of the present invention can be read from claim 3 of the patent. 
- Claim 4 of the present invention can be read from claim 4 of the patent. 
- Claim 5 of the present invention can be read from claim 5 of the patent. 
- Claim 6 of the present invention can be read from claim 6 of the patent. 
- Claim 7 of the present invention can be read from claim 7 of the patent. 
- Claim 8 of the present invention can be read from claim 8 of the patent. 
- Claim 9 of the present invention can be read from claim 9 of the patent. 
- Claim 10 of the present invention can be read from claim 10 of the patent. 
- Claim 12 of the present invention can be read from claim 13 of the patent. 
- Claim 13 of the present invention can be read from claim 14 of the patent.
 - Claim 14 of the present invention can be read from claim 15 of the patent. 
- Claim 15 of the present invention can be read from claim 16 of the patent. 
- Claim 16 of the present invention can be read from claim 17 of the patent. 
- Claim 17 of the present invention can be read from claim 18 of the patent.
 - Claim 19 of the present invention can be read from claim 10 of the patent. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. Applicant is noted that there is only Double Patenting rejection in this application, the application will be allowed if a proper Terminal Disclaimer is filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/August 10, 2022                                                    Primary Examiner, Art Unit 2886